Case: 3:17-cv-00347-MJN-SLO Doc #: 81 Filed: 03/26/21 Page: 1 of 2 PAGEID #: 1161




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (DAYTON)

 AMERICAN POWER, LLC                          :
                                              :
        Plaintiff,                            :   Case No. 3:17-cv-00347-MJN-SLO
                                              :
 v.                                           :
                                              :
 DOUGLAS O. HARRIS, et al.                    :
                                              :
        Defendants.                           :   and
 DEKTRIX LLC                                  :
                                              :   Case No. 3:21-cv-00021
        Plaintiff,                            :
                                              :   CONSOLIDATED
 v.                                           :
                                              :   District Judge Michael J. Newman
 AMERICAN POWER, et al.                       :
                                              :
        Defendants.                           :


           ORDER OF DISMISSALS OF CERTAIN PARTIES AND CLAIMS

       On the stipulation of the Plaintiff American Power LLC and Defendants Douglas O.

Harris, Murray J. Crane, Mike Morley, Scott Larson, Dektrix LLC (“Dektrix”), Dektrix

Transportation Services LLC (“Dektrix Trans”), and Dektrix Intermodal LLC (“Dektrix

Intermodal”),

       IT IS HEREBY ORDERED dismissing without prejudice Defendant Scott Larson from

all claims in Case No. 3:17-cv-00347.

       IT IS FURTHER ORDERED dismissing without prejudice Defendants Douglas O.

Harris, Murray J. Crane, Mike Morley, Scott Larson, Dektrix Transportation Services LLC

(“Dektrix Trans”), and Dektrix Intermodal LLC (“Dektrix Intermodal”), from Count IV (Breach


                                              1
Case: 3:17-cv-00347-MJN-SLO Doc #: 81 Filed: 03/26/21 Page: 2 of 2 PAGEID #: 1162




of Contract) in Case No. 3:17-cv-00347.

       IT IS FURTHER ORDERED THAT In connection with these dismissals each party will

bear its own costs.


March 26, 20121
                                                           s/Michael J. Newman
                                                           Hon. Michael J. Newman
                                                           United States District Judge




                                          2
